Title: William Franklin to William Temple Franklin, 16 December 1784
From: Franklin, William
To: Franklin, William Temple


				
					London Decr. 16. 1784   ½ after 12 o’Clock, at Night
					My dear Son
				
				Dr Jeffries has informd me that he is to set off for Dover early Tomorrow Morning, in order to embark in Blanchard’s Balloon for France. I dare say you will like to be one of the first who gets a Letter across the British Channel by this kind of aerial Conveyance: I have therefore availed myself of the Opportunity, to acknowledge the Receipt of your Letters from Calais and Paris, which afforded me the Pleasure to hear of your safe Arrival, and the good Health of my Father.— I shall execute all your Commissions as soon as possible, and write you fully in a few Days.— I need not recommend the Doctor to your Civilities, as I am sure you will render him all in your Power, should he be so fortunate as to succeed in this new and hazardous Attempt.
				
				Wishing you every Happiness, I remain Your affect. Father
				
					
						Wm. Franklin
					
					W. T. Franklin, Esqr.
				
			 
				Addressed: To / William T. Franklin, Esqr. / Passy / near / Paris / Favoured by Dr. Jeffries
				Notation: Wm. Franklin 16. Decr. 1784.—
			